Citation Nr: 1104385	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-38 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
sleep apnea. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from March 1985 to July 2007. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in part, granted service connection for sleep 
apnea and assigned a 30 percent evaluation.   

In October 2010, the Veteran presented testimony in a travel 
board hearing before the undersigned Veterans Law Judge.  A copy 
of the transcript has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During her October 2010 hearing before the undersigned, the 
Veteran testified that on January 10, 2011, she was scheduled to 
undergo a sleep study at Morton Plant in Clearwater, Florida.  
These records are potentially probative to the issue on appeal 
and would conceivably reflect the current level of the Veteran's 
disability.  The United States Court of Appeals for Veterans 
Claims has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  On 
remand, the RO must make appropriate efforts to assist the 
Veteran in obtaining sleep study records from January 10, 2011.  
§ 3.159 (c)(1) (2010).

The Board observes that a disability evaluation for sleep apnea 
under Diagnostic Code 6847 contemplates the required use a 
breathing assistance device, such as a CPAP machine.  During her 
hearing before the Board, the Veteran testified that she had been 
prescribed a Thornton Adjustable Positioner (TAP) device in lieu 
of a CPAP machine.  The Veteran contends that the TAP device that 
she uses is the equivalent of a breathing assistance device as 
contemplated by a higher rating under  Diagnostic Code 6847.  See 
38 C.F.R. § 4.97, Diagnostic Code 6847 (2010).  On remand, the 
Board is of the opinion that a VA medical opinion would be 
probative in ascertaining whether the TAP device is medically 
considered to be a breathing assistance device.

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the 
Veteran, obtain her sleep study records from 
January 10, 2011, at Morton Plant in 
Clearwater, Florida.  All efforts to obtain 
these records must be documented in the 
claims folder. 

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to 
the claim; and (d) notify the Veteran that 
she is ultimately responsible for providing 
the evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  Thereafter, the RO/AMC should forward the 
Veteran's claims folder to an appropriate 
health care provide for an opinion as to 
whether the Veteran requires a breathing 
assistance device, such as a CPAP machine, 
for treatment of her sleep apnea.  

The examiner should specifically indicate 
whether the TAP machine currently used by the 
Veteran is medically considered to be a 
breathing assistance device.  Furthermore, 
the examiner should indicate whether a 
finding of chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or 
the required use of a tracheostomy.  

A complete rationale for any opinion 
expressed should be included in the review.  

3.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claim. If action remains 
adverse to the Veteran, provide the Veteran 
and her representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

